Heading heading Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 12/08/2021. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-16 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
The term “substantially” in Claim 12 is defined as “to being within +/- 10% of a target value” in Paragraph(s) 0019 of the instant specification.
	

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	

Claim(s) 1-7, 9, 11-14 and 16 are rejected under 35 U.S.C. § 102 (a)(2) as being unpatentable over BUSBEE (US-20190039299-A1), hereinafter referred to as BUSBEE.
Regarding Claim 1, BUSBEE teaches a 3D printing apparatus (abstract), comprising:
	-	 a mixer assembly comprising (all elements of Figure(s) 20):
	-	 a fluid distribution cap (see where there are at least two inlets to the nozzle, Paragraph(s) 0230 and Figure(s) 20) coupled to a carrier (see where the print head is attached to a gantry, Paragraph(s) 0133, and where there are printhead arm capable of facilitating translation or rotation, Paragraph(s) 0133),
	-	 an in-line active mixer (impeller, Figure(s) 20) coupled to the fluid distribution cap (Figure(s) 20);
	-	 the in-line active mixer seated within a cavity within a cooling jacket (see where Peltier coolers or cooling fluids such as in a heat exchanger, Paragraph(s) 0181, may be used to cool the nozzle, Paragraph(s) 0181);
	-	 a nozzle coupled to the in-line active mixer (nozzle, Figure(s) 20),
	-	 the nozzle extends from the in-line active mixer through an orifice on the bottom of the cooling jacket over a work surface (see where a nozzle may have a cooling source in thermal communication with the nozzle, Paragraph(s) 0016, to control mixing and the reaction in the material, Paragraph(s) 0096, cooling is necessary for the application of infrared light, Paragraph(s) 0096; see where Peltier coolers or cooling fluids such as in a heat exchanger, Paragraph(s) 0181.), and 
	-	wherein the position of the nozzle relative to the work surface is changeable (Paragraph(s) 0133); and 
	-	at least one heat source on the carrier and adjacent to the mixer assembly (see where the UV light source can instead be infrared radiation applied to the substrate for heating, Paragraph(s) 0194; see where the light source comprises one or more UV LEDS, Paragraph(s) 0234),
	-	 wherein the at least one heat source comprises a heat guiding element (Please see the 35 U.S.C. § 112(f) interpretation, above, and the 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections.) to direct heat onto a region on the work surface below the nozzle (see where the UV light source may be configured to expose an area adjacent to the nozzle, Paragraph(s) 0071; and see where a gantry may be mounted on the printhead for the purpose of movement; Paragraph(s) 0115).

Regarding Claim 2, BUSBEE teaches the 3D printing apparatus of Claim 1,
	-	 wherein the fluid distribution cap comprises one or (The examiner considers that the term “or” requires only one limitation must be met.) more fluid inlets that are coupled to a throat (see where there are at least two inlets to the nozzle, Paragraph(s) 0230 and Figure(s) 20).
 
Regarding Claim 3, BUSBEE teaches the 3D printing apparatus of Claim 2,
	-	 wherein the in-line active mixer comprises a chamber having an inlet at a first end coupled to the throat (Figure(s) 20), and 
	-	an outlet at a second end opposite the first end (Figure(s) 20),
	-	 wherein an impeller is within the chamber and extends through the inlet (Figure(s) 20), and 
(Figure(s) 20).
 
Regarding Claim 4, BUSBEE teaches the 3D printing apparatus of Claim 3,
	-	 wherein the in-line active mixer comprises a threaded section that is coupled to the fluid distribution cap (Figure(s) 20).
 
Regarding Claim 5, BUSBEE teaches the 3D printing apparatus of Claim 3,
	-	 wherein the impeller comprises a shaft coupled to a motor (motor, Paragraph(s) 0062).

Regarding Claim 6, BUSBEE teaches the 3D printing apparatus of Claim 3,
	-	 wherein the impeller comprises one or (The examiner considers that the term “or” requires only one limitation must be met.) more vanes (Figure(s) 20), and 
	-	wherein the distance between the one or (The examiner considers that the term “or” requires only one limitation must be met.) more vanes and a wall of the chamber is less than 200 microns (Paragraph(s) 0175).

Regarding Claim 7, BUSBEE teaches the 3D printing apparatus of Claim 3,
	-	 wherein the impeller is coupled to a shaft that is retractable (Paragraph(s) 0061-0062, 0007, 0061 and Figure(s) 20), and 
	-	wherein the impeller is translatable along a central axis of the in-line active mixer (Paragraph(s) 0061-0062, 0007, 0061 and Figure(s) 20).

Regarding Claim 9, BUSBEE teaches the 3D printing apparatus of Claim 1,
(Figure(s) 20; and Paragraph(s) 0181).

Regarding Claim 11, BUSBEE teaches the 3D printing apparatus of Claim 10,
	-	 wherein the heat guiding element is a heating block comprising an array of orifices that extend through the heating block (Figure(s) 20 and Paragraph(s) 0234), and 
	-	wherein the heating block is oriented at an angle that is between 0 ° and 90 ° with respect to the plane of the work surface (Figure(s) 20 and Paragraph(s) 0234).
 
Regarding Claim 12, BUSBEE teaches the 3D printing apparatus of Claim 1,
	-	 wherein the at least one heat source is a radiative heater (Paragraph(s) 0071), and 
	-	wherein the heat guiding element is an infrared-reflective surface that has a focus that is substantially (Please see the Claim Interpretation Section, above.) on or (The examiner considers that the term “or” requires only one limitation must be met.) below the work surface (see where the UV light source can instead be infrared radiation applied to the substrate for heating, Paragraph(s) 0194; see where the light source comprises one or more UV LEDS, Paragraph(s) 0234).

Regarding Claim 13, BUSBEE teaches a system (abstract), comprising:
	-	 a 3D printing head (see where the print head is attached to a gantry, Paragraph(s) 0133, and where there are printhead arm capable of facilitating translation or rotation, Paragraph(s) 0133 and all elements of Figure(s) 20),
	-	 comprising:
	-	 a mixer assembly (see all elements of Figure(s) 20),
	-	 comprising:
(see where there are at least two inlets to the nozzle, Paragraph(s) 0230 and Figure(s) 20) coupled to a carrier (see where the print head is attached to a gantry, Paragraph(s) 0133, and where there are printhead arm capable of facilitating translation or rotation, Paragraph(s) 0133);
	-	 an in-line active mixer coupled to the fluid distribution cap (impeller, Figure(s) 20);
	-	 the in-line active mixer seated within a cavity within a cooling jacket (see where a nozzle may have a cooling source in thermal communication with the nozzle, Paragraph(s) 0016, to control mixing and the reaction in the material, Paragraph(s) 0096, cooling is necessary for the application of infrared light, Paragraph(s) 0096; see where Peltier coolers or cooling fluids such as in a heat exchanger, Paragraph(s) 0181);
	-	 a nozzle coupled to the in-line active mixer (nozzle, Figure(s) 20),
	-	 the nozzle extends from the in-line active mixer through an orifice on the bottom of the cooling jacket over a work surface (Figure(s) 20 and Paragraph(s) 0096; machine tool path, Paragraph(s) 0009), and 
	-	wherein the position of the nozzle relative to the work surface is changeable (Paragraph(s) 0133); and 
	-	at least one heat source on the carrier and adjacent to the fluid distribution cap (see where the UV light source may be configured to expose an area adjacent to the nozzle, Paragraph(s) 0071; and see where a gantry may be mounted on the printhead for the purpose of movement; Paragraph(s) 0115),
	-	 wherein the at least one heat source comprises a heat guiding element to direct heat onto a region on the work surface below the nozzle (see where the UV light source may be configured to expose an area adjacent to the nozzle, Paragraph(s) 0071; and see where a gantry may be mounted on the printhead for the purpose of movement; Paragraph(s) 0115);
(see where there are at least two inlets to the nozzle, Paragraph(s) 0230 and Figure(s) 20),
	-	 wherein a pump is coupled to the at least one conduit (pumps to supply material inlets, Paragraph(s) 0051, 0004); and 
	-	a temperature controller coupled to the work surface (Paragraph(s) 0057).
 
Regarding Claim 14, BUSBEE teaches the system of Claim 13,
	-	 wherein the carrier is coupled to a gantry system (pumps to supply material inlets, Paragraph(s) 0051, 0004), and 
	-	wherein the cooling jacket is coupled to conduits that are coupled to a circulation pump (Figure(s) 20; and Paragraph(s) 0181).
Regarding Claim 16, BUSBEE teaches the system of Claim 13,
	-	 wherein fluid distribution cap is coupled to two or (The examiner considers that the term “or” requires only one limitation must be met.) more fluid conduits (see where there are at least two inlets to the nozzle, Paragraph(s) 0230 and Figure(s) 20),
	-	 wherein ones of the two or (The examiner considers that the term “or” requires only one limitation must be met.) more fluid conduits are coupled to a pump (pumps to supply material inlets, Paragraph(s) 0051, 0004).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.	

	
Claim(s) 8, 10, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over BUSBEE in view of LUND (US-20170021566-A1), hereinafter referred to as LUND.
Regarding Claim 8, BUSBEE teaches the 3D printing apparatus of Claim 1, however BUSBEE does not teach the following limitations:
	-	 wherein the cooling chamber comprises a threaded portion that is coupled to the fluid distribution cap.
While BUSBEE teaches the importance an assembled apparatus, LUND teaches that components can be separated and secured in curing apparatuses with cooling elements through threading and securing means:
	-	 wherein the cooling chamber comprises a threaded portion that is coupled to the fluid distribution cap (Paragraph(s) 0057).
BUSBEE and LUND are analogous in the field of curing nozzles with temperature control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify BUSBEE'(s) cooling liquid with pump with LUND'(s) threading to connect and seal parts, because this connects and seals the portions of the nozzle (LUND, 0057). 

Regarding Claim 10, BUSBEE teaches the 3D printing apparatus of Claim 1; however BUSBEE does not teach the following limitations:
	-	 wherein the at least one heat source is a forced convection heater, and 
	-	wherein the forced convection heater comprises a blower that is adjacent to the heat guiding element.
While BUSBEE teaches the importance of heating to cure, LUND teaches that curable compounds such as taught by BUSBEE can be cured through heated blowers as well as the following limitations:
	-	 wherein the at least one heat source is a forced convection heater (Paragraph(s) 0091), and 
(Paragraph(s) 0091).
BUSBEE and LUND are analogous in the field of curing nozzles with temperature control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify BUSBEE'(s) heating with LUND'(s) blower, because this provides a source of heat for curing compounds (LUND, Paragraph(s) 0091). 

Regarding Claim 15, BUSBEE teaches the system of Claim 13, however BUSBEE does not teach the following limitations:
	-	 wherein the work surface is coupled to a translation table that is movable in at least one direction.
While BUSBEE teaches the importance of a surface to cure the article on, LUND teaches that a object plane can be moved to print the article on:
	-	 wherein the work surface is coupled to a translation table that is movable in at least one direction (Paragraph(s) 0036-0037).
BUSBEE and LUND are analogous in the field of curing nozzles with temperature control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify BUSBEE'(s) 3D printer capable of layer-by-layer deposition to create an article with LUND'(s) translating object plane, because this allows the work surface to move (LUND, Paragraph(s) 0036-0037). 
		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743